118 N.J. Super. 128 (1972)
286 A.2d 724
RYAN SCHWARTZ, LINDA SCHWARTZ, RANDY SCHWARTZ, ROGER SCHWARTZ, JR., INFANTS BY THEIR GUARDIAN AD LITEM, ROGER SCHWARTZ, CATHERINE SCHWARTZ AND ROGER SCHWARTZ, INDIVIDUALLY, PLAINTIFFS-APPELLANTS,
v.
U.S. RUBBER CORP., A CORPORATION, U.S. ROYAL TIRE, GENERAL MOTORS CORP., A CORPORATION, A.C. CHEVROLET DISTRIBUTORS, CATHERINE SCHWARTZ AND ROGER SCHWARTZ (AS TO CLAIMS ARISING OUT OF INFANTS' INJURIES ONLY), DEFENDANTS-RESPONDENTS.
Superior Court of New Jersey, Appellate Division.
Argued January 10, 1972.
Decided January 25, 1972.
*129 Before Judges SULLIVAN, LEONARD and CARTON.
Mr. Bernard Chazen argued the cause for appellants.
Mr. Roger C. Ward argued the cause for respondent Uniroyal, Inc. (Messrs. Pitney, Hardin & Kipp, attorneys; Mr. Richard L. Zucker, on the brief).
Mr. Edward C. Hillis argued the cause for respondents Catherine Schwartz and Roger Schwartz (Mr. Henry O. Habick, attorney).
PER CURIAM.
This appeal involves the issue whether any retroactive effect should be given to the decision in France v. A.P.A. Transport Corp., 56 N.J. 500 (1970), which allows suits between unemancipated children and their parents for injuries suffered as a result of the negligent operation of a motor vehicle. We conclude that Darrow v. Hanover Township, 58 N.J. 410 (1971), controls as is indicated by the June 8, 1971 order of the Supreme Court denying certification of the then pending appeal in this case.
Affirmed.